Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/6/2022 with respect to the previously presented rejections in the office action dated 5/4/2022 have been fully considered but they are not persuasive. The collar of Smith includes protuberances ([0027]) positioned and adapted to supply sufficient pressure to one or more neck veins of the subject to restrict blood flow egressing from the head of the subject through the one or more neck veins. Applicant argues that because the prior art of Smith does not disclose a garment, Smith does not disclose a collar having protuberances that provide the sufficient pressure when worn under a folded flap or within a sleeve of a garment. Applicant also notes that Regan, Simmons, and Romero do not disclose a collar having protuberances and therefore provide no suggestion or teaching that the protuberances of the collar are meant to supply sufficient pressure to one or more neck veins when worn under a folded flap or within the sleeve of a garment. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As discussed in more detail in the rejections below, the prior art of Smith has been modified in view of Regan and Simmons, and further in view of Romero in the case of claims 19-28, to include a garment having a sleeve or flap adapted to removably receive and conceal the collar of Smith with the collar of Smith positioned as claimed, and as intended by Smith (i.e., the protuberances positioned to apply sufficient pressure to one or more neck veins of the subject) to provide increased comfort for the subject while the collar is worn as intended by Smith. The examiner maintains that, because the primary reference of Smith discloses that the primary purpose of the protuberances of the collar is to supply sufficient pressure to one or more neck veins of the subject to restrict blood flow, one skilled in the art would have understood that the combination of Smith as modified in view of Regan, Simmons, and Romero makes obvious a garment having a flap or sleeve housing the collar, wherein the collar is able to carry out its main function of supplying sufficient pressure to one or more neck veins to restrict blood flow as disclosed by Smith while being housed in the sleeve or under the flap of the garment for increased comfort, i.e., while a layer of fabric is underneath the collar.
Applicant notes that the front of the neck is the area Regan is primarily concerned with protecting, and therefore one skilled in the art would not modify the prior art of Regan to move the opening in the sleeve at the neck of the garment to the front of the garment. The rejection set forth by the examiner does not seek to modify the prior art device of Regan to move the neck opening to the front of the garment. Rather, the prior art of Smith is modified in view of the teachings of Regan and Simmons to include a garment having a sleeve meant to hold the collar of Smith to improve the comfort of the user, wherein the sleeve is adapted to be open at the laryngeal prominence when the garment and collar are worn by the subject as further taught by Simmons (noting position of buttons/snaps on Simmons, thus allowing easier fastening of the garment by the user). 
 Applicant notes that Regan discloses that the neck of the garment should provide a snug fit, but a neck band should be prevented from being cinched around the neck of the user and cutting off blood or air circulation. The prior art of Regan is not being modified in view of Smith. Rather, Smith is being modified in view of Regan to include a garment which houses the collar. The collar of Smith is disclosed as supplying sufficient pressure to restrict blood flow, but does not cut off blood or air circulation as understood in view of at least paragraphs [0017], [0021], and [0022] of Smith. Therefore, neither Smith nor Regan teaches away from a collar that is able to supply, through a layer of fabric, sufficient pressure to one or more neck veins to restrict blood flow.

Claim Objections
Claims 25, 26, 33, and 34 are objected to because of the following informalities:  
Claims 25 and 33: in line 2 of each claim, “the bladders” should read “the one or more bladders” for consistency.
Claims 26 and 34: in line 2, “the fill level of the bladders” should read “a fill level of the one or more bladders” for consistency and because this is the first recitation of the fill level.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2012/0197290; Smith”) in view of Regan (US 6,038,701) and Simmons et al. (US 5,302,806). 
Smith discloses a system comprising a semi-circumferential collar adapted to be worn on the neck of a human subject ([0020],[0024]). Since the collar need not surround the entire circumference of the user's neck according to Smith ([0024]), the collar has an opening and this opening is capable of being positioned at the patient’s laryngeal prominence. It is noted that the phrase “adapted to be open at a laryngeal prominence when worn by a subject” is considered a recitation of intended use. Therefore, the prior art need only disclose a structure capable of performing the claimed function and need not expressly disclose using the collar in this manner. Since the opening of the semi-circumferential collar of Smith can be positioned at a laryngeal prominence when worn by a subject, it meets this recitation of intended use. The collar has protuberances ([0027]) positioned and adapted to supply sufficient pressure to one or more neck veins of the subject to restrict blood flow egressing from the head of the subject through the one or more neck veins. Although Smith fails to expressly disclose that the protuberances are inwardly-directed, such a configuration would have been obvious to one of ordinary skill in the art. In particular, the protuberances are meant to apply a force to the patient's neck veins and the neck veins are positioned inward of the collar.  Smith fails to disclose a garment with a semi-circumferential sleeve at the neck of the garment and open at the laryngeal prominence of the user as claimed.  
Regan discloses that it is known to provide a garment into which various protective guards used in an athletic setting can be releasably integrated (see entire document). The garment comprises a semi-circumferential sleeve (52) formed around a neck opening the garment (fig. 1), wherein the sleeve is adapted to removably receive and conceal a protective collar (“neck guard” 54) meant to be positioned around a subject’s neck (col. 4, ll. 13-25) to conceal the collar in the sleeve. Regan discloses that the collar, along with other various guards (e.g., wrist guard 30), may be integrated into a garment in order to allow a user to apply various protective guards to their body in a single dressing step (see at least col. 5, ll. 1-12). Regan additionally discloses that the garment can improve the comfort of the wearer by reducing chaffing, itching, and other discomforts that might arise where the protective guard is applied directly to the skin of the user (col. 1, line 65-col. 2, ll. 12). Simmons teaches that it is known to provide a semi-circumferential sleeve (collar 162 having pouch 176 therein) around a neck opening of a garment, wherein the sleeve is open at the laryngeal prominence when worn by the subject (e.g., when garment has not been buttoned/snapped closed, it is open at the front of the user’s neck as understood in view of figs. 7, 7a) and adapted to removably receive and conceal a therapeutic treatment device (heating packet 106) therein (col. 9, ll. 32-60). As understood by those of ordinary skill in the art, providing the opening of the sleeve and garment at the front of the garment of Simmons allows for easier fastening/unfastening of the garment by the user.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the prior art collar of Smith to include a garment with a semi-circumferential sleeve at the garment's neck as taught by Regan and open at the laryngeal prominence as further taught by Simmons, wherein the sleeve is adapted to removably receive and conceal the collar in view of the teachings of Regan and Simmons, in order to allow a user to apply various protective guards to their body in a single dressing step and to improve user comfort by providing a fabric sleeve into which the collar is received, while also allowing for easily accessible fastening/unfastening of the garment and associated sleeve. As discussed above, the collar of Smith is designed to be worn such that the protuberances are positioned and adapted to supply sufficient pressure to one or more neck veins of the subject as claimed and therefore one skilled in the art would have found it obvious to provide the sleeve of the garment of Smith as modified by Regan and Simmons such that it is adapted to receive and conceal the collar in the position in which the collar of Smith is designed and intended to be worn.
Regarding claims 30 and 31, see par. [0024] of Smith.
Regarding claim 32, see [0021] of Smith.
Regarding claim 33 and 34, see [0029] of Smith.
Regarding claims 35 and 36, see [0027] and [0029] of Smith and claim 12 of Smith. It is noted that claim 36 does not require that the “at least one bladder” is one and the same as the bladder of claim 35.
Claims 19-28 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Regan, Simmons, and Romero (US 8,955,165). Regarding claim 19, Smith discloses a system comprising a semi-circumferential collar adapted to be worn on the neck of a human subject ([0020],[0024]). Since the collar need not surround the entire circumference of the user's neck according to Smith, the collar has an opening and this opening is capable of being positioned at the patient’s laryngeal prominence. The collar has protuberances ([0027]) positioned and adapted to supply sufficient pressure to one or more neck veins of the subject to restrict blood flow egressing from the head of the subject through the one or more neck veins. Although Smith fails to expressly disclose that the protuberances are inwardly-directed, such a configuration would have been obvious to one of ordinary skill in the art. In particular, the protuberances are meant to apply a force to the patient's neck veins and the neck veins are positioned inward of the collar.  Smith fails to disclose a garment with a semi-circumferential flap around a neck opening, wherein the flap is adapted to fold over the collar and wherein the flap is adapted to be open at the laryngeal prominence of the user.  
Regan discloses that it is known to provide a garment into which various protective guards used in an athletic setting can be releasably integrated (see entire document). The garment comprises a semi-circumferential sleeve (52) formed around a neck opening of the garment (fig. 1), wherein the sleeve is adapted to removably receive a protective collar (“neck guard” 54) meant to be positioned around a subject’s neck (col. 4, ll. 13-25). Regan discloses that the collar, along with other various guards (e.g., wrist guard 30), may be integrated into a garment in order to allow a user to apply various protective guards to their body in a single dressing step (see at least col. 5, ll. 1-12). Regan additionally discloses that such a garment can improve the comfort of the wearer by reducing chaffing, itching, and other discomforts that might arise where the protective guard is applied directly to the skin of the user (col. 1, line 65-col. 2, ll. 12). Simmons teaches that it is known to provide a semi-circumferential sleeve (collar 162 having pouch 176 therein) around a neck opening of a garment, wherein the sleeve is open at the laryngeal prominence when worn by the subject (e.g., when garment has not been snapped/buttoned closed; figs. 7, 7a), the sleeve adapted to removably receive a therapeutic treatment device (heating packet 106) therein. As understood by one of ordinary skill in the art, the sleeve of Simmons is open at the laryngeal prominence (i.e., the front center of the neck) to allow for easier fastening/unfastening of the garment by the user. 
Both Regan and Simmons teach that the collar (i.e., the therapeutic device) is attached to the garment via a sleeve into which the collar is received, and fail to disclose that the sleeve is formed from a semi-circumferential flap adapted to fold over the collar. Romero discloses another garment (1) having a sleeve (2) formed at the neck thereof, the sleeve receiving a collar element (scarf 3) that wraps around the user's neck. Romero discloses that the sleeve (2) is formed by a semi-circumferential flap having an opening adapted to be positioned at the laryngeal prominence of the user when worn by a subject (and when folded) and adapted to fold over and conceal the element received by the sleeve, the flap having upper and lower attachments (8a, 8b) which engage each other to form a sleeve enclosing the collar.  
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have modified the prior art collar of Smith to include a garment with a semi-circumferential sleeve at the garment's neck and open at the laryngeal prominence in view of Regan and Simmons, wherein the sleeve is adapted to removably receive and conceal the collar as taught by Regan and Simmons, in order to allow a user to apply various protective guards, including the collar of Smith, to their body in a single dressing step, and to improve user comfort by providing a fabric sleeve into which the collar is received. In further view of Romero, it would have been obvious to have further modified the sleeve of Smith as modified by Regan and Simmons to comprise a circumferential flap having an upper and lower attachment devices that engage with each other to form the sleeve as taught by Romero since such a modification can be considered a substitution of one known construction of a sleeve adapted to receive a collar device for another wherein the results of such a modification are predictable and one skilled in the art would have had a reasonable expectation of success. Furthermore, such flaps may provide an easier means of inserting the collar as compared to sliding the collar through a small opening provided along an end of the sleeve. As discussed above, the collar of Smith is designed to be worn such that the protuberances are positioned and adapted to supply sufficient pressure to one or more neck veins of the subject as claimed and therefore one skilled in the art would have found it obvious to provide the flap of the garment of Smith as modified by Regan, Simmons, and Romero such that it is adapted to fold over and conceal the collar in the position in which the collar of Smith is designed and intended to be worn.
Regarding claim 20, as discussed above, Romero makes obvious upper and lower attachment devices that form a sleeve when engaged with each other.
Regarding claim 21, see Velcro areas (13) in figs. 4-7 of Romero.
Regarding claims 22 and 23, see par. [0024] of Smith.
Regarding claim 24, see [0021] of Smith.
Regarding claim 25 and 26, see [0029] of Smith.
Regarding claims 27 and 28, see [0027] and [0029] of Smith and claim 12 of Smith. It is noted that claim 28 does not require that the “at least one bladder” is one and the same as the bladder of claim 27.
Regarding claim 55, as taught by Simmons, it is known to provide elastic fibers in a garment in order to provide a snug fit garment that conforms to the body contours of the user and holds the therapeutic element firmly against the user (col. 4, ll. 35-45). Therefore, constructing the garment of Smith as modified by Regan, Simmons, and Romero from elastic fibers would have been considered obvious in order to provide a garment with a comfortable, snug fit that holds the collar in its desired position relative to the body. 
Claims 56 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Regan and Benckhuijsen (US 4,336,807). Smith discloses a system comprising a semi-circumferential collar adapted to be worn on the neck of a human subject ([0020],[0024]). Since the collar need not surround the entire circumference of the user's neck according to Smith, the collar has an opening and this opening is capable of being positioned at the patient’s laryngeal prominence. The collar has protuberances ([0027]) positioned and adapted to supply sufficient pressure to one or more neck veins of the subject to restrict blood flow egressing from the head of the subject through the one or more neck veins. Although Smith fails to expressly disclose that the protuberances are inwardly-directed, such a configuration would have been obvious to one of ordinary skill in the art. In particular, the protuberances are meant to apply a force to the patient's neck veins and the neck veins are positioned inward of the collar.  Smith fails to disclose a garment with a semi-circumferential flap around a neck opening, wherein the flap is adapted to fold over the collar.  
Regan discloses that it is known to provide a garment into which various protective guards used in an athletic setting can be releasably integrated (see entire document). The garment comprises a semi-circumferential sleeve (52) formed around a neck opening of the garment (fig. 1), wherein the sleeve is adapted to removably receive a protective collar (“neck guard” 54) meant to be positioned around a subject’s neck (col. 4, ll. 13-25). The garment is configured to be worn by a user so that a neck of the user passes through the neck opening. Regan discloses that the collar, along with other various guards (e.g., wrist guard 30), may be integrated into a garment in order to allow a user to apply various protective guards to their body in a single dressing step (see at least col. 5, ll. 1-12). Regan additionally discloses that such a garment can improve the comfort of the wearer by reducing chaffing, itching, and other discomforts that might arise where the protective guard is applied directly to the skin of the user (col. 1, line 65-col. 2, ll. 12). Benckhuijsen discloses another garment (figs. 1-3) having a neck opening and a flap (7) around the neck opening, wherein a collar element (14) is worn over a layer of fabric of the flap with a remaining portion of the flap being adapted to fold over the collar to conceal the collar (figs. 1-3).  As understood by one of ordinary skill in the art, the flap of Benckhuijsen is configured to be open at the laryngeal prominence (i.e., the front center of the neck, when not zipped up) to allow for easier fastening/unfastening of the garment by the user. 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have modified the prior art collar of Smith to include a garment with a semi-circumferential sleeve at the garment's neck  in view of Regan, wherein the sleeve is adapted to removably receive and conceal the collar as taught by Regan, in order to allow a user to apply various protective guards, including the collar of Smith, to their body in a single dressing step, and to improve user comfort by providing a fabric sleeve into which the collar is received. In further view of Benckhuijsen, it would have been obvious to have further modified the sleeve of Smith as modified by Regan to comprise a flap having a layer of fabric over which the collar is worn with a remaining portion of the flap being adapted to be folded over the collar to conceal the collar as taught by Benckhuijsen since such a modification can be considered a substitution of one known construction of a pocket adapted to receive a collar device for another wherein the results of such a modification are predictable and one skilled in the art would have had a reasonable expectation of success. Furthermore, such a flap may provide an easier means of inserting the collar as compared to sliding the collar through a small opening provided along an end of the sleeve. As discussed above, the collar of Smith is designed to be worn such that the protuberances are positioned and adapted to supply sufficient pressure to one or more neck veins of the subject as claimed. Therefore one skilled in the art would have found it obvious to provide the flap of the garment of Smith as modified by Regan and Benckhuijsen such that the protuberances of the collar are able to apply sufficient pressure through the layer of fabric to a neck vein of the user to restrict blood flow egressing from the neck vein as this is the intended use of the collar. The flap (e.g., when unzipped) and the collar are both open at a laryngeal prominence of the user when worn by the subject and when the flap is folded over the collar as understood in view of figs. 1-3 of Benckhuijsen, which discloses the zipper on the front of the garment for easier fastening/unfastening by the user. 
Regarding claim 59, the flap forms a sleeve enclosing the collar (e.g., when folded over the collar; col. 3, ll. 1-4 and col. 4, ll. 42-45 of Benckhuijsen).
Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Regan and Benckhuijsen, and further in view of Simmons. Regarding claim 58, Smith as modified in view of Regan and Benckhuijsen does not expressly disclose an attachment device that secures the flap (see 35 USC 112b rejection above) in position folded over the collar. Simmons discloses another garment having various pockets for receiving a therapeutic treatment device therein (e.g. heating packet 106). Simmons further teaches that the edges of the pocket may be closed with an attachment device in the form of a hook and loop fastener (38; fig. 9; col. 4, ll. 65-col. 5, ll. 2). It would have been obvious to one of ordinary skill in the art to have further modified the device of Smith/Regan/Benckhuijsen to include an attachment device to securely close the edges of the pocket created by folding the flap taught by Benckhuijsen of the combination of Smith/Regan/Benckhuijsen in order to ensure that the pocket remains closed and the collar remains concealed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 10/7/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771